Learned, P. J.
Whether there were one or two feather beds was a question of fact. The schedule of articles demanded mentions one. And it was that schedule which, it was admitted by the defendant, contained a list of the property taken. There was some evidence conflicting, but the finding of the referee should *504govern. It is not necessary to examine as to the mirror and three quilts. The plaintiff himself helped to do up the mirror-when it was taken.
In the view I take of this case, it is unnecessary to decide whether, in the light of the decision in Barnes v. Underwood, 47 N. Y. 351, the plaintiff could maintain this action without taking out letters of administration on his wife’s estate.
I pass to another point. And here it is important to notice that neither party stood in any confidential relation to the other. The two met on equal footing, each knowing all the facts, except that the plaintiff did not know of the ante-nuptial agreement. If he had known this, he would have had knowledge of a fact tending to strengthen the defendant’s rights, and to weaken his own.
Nor was there any fraud or concealment, or want of due deliberation. The defendant claimed that he owned certain property in the plaintiff’s possession. He stated this claim to the plaintiff. The plaintiff deliberated, took advice with a full knowledge of all the facts on which his own rights (whatever he had) rested, told the defendant to send for the property, and himself personally assisted in preparing for its removal. Oan he now recover on the ground that he might then have successfully refused to surrender ?
There is a sound rule that it is for the good of the State that there should be-an end of litigation. And one application of that rule is that, when there is a disputed question between two persons, and they settle it voluntarily, without fraud and with knowledge of the facts, the settlement should stand, although the courts would have settled it in a different way.
The plaintiff in this case knew that the property had come to his deceased wife from her father; he knew that she had had no children and that he had married again. He might have felt that there was a natural propriety, under such circumstances, in returning the property to the father, from whom it came, and with whom he had no longer any connection. At any rate, whether he was influenced by this motive, or by some other, the delivery was, in the fullest sense, voluntary—intended to be a surrender of the property to one who claimed to be the owner.
But it is urged by the appellant that the plaintiff, at that time, thought that legally the father was entitled to the daughter’s estate. Perhaps the .plaintiff may have been so advised under Barnes v. Underwood, 3 Lans. 526.
*505In passing we must notice that, if he had been guided by that case, he must have seen that the father could take only through distribution by the husband as administrator, and that he, as husband, had the right of administration and of possession as administrator until he had fully administered. Following that decision the plaintiff would have understood that it would be only when he, as administrator of his deceased wife, had settled the estate, that the defendant could claim, and then as distributee.
Assuming, however, that the plaintiff, on the facts, thought the defendant legally entitled, we are then brought to the rule that ignorance of the law excuses no one. This is a correct and a settled principle: “ The rule that every man who has a full knowledge of the facts is presumed to understand his legal rights, is as much respected in courts of equity as it is in law.” Per Bronson, J., Champlin v. Laytin, 18 Wend. 407, 413, where may be found a review of the cases. It cannot be necessary to go over the many cases which establish this rule. It is enough to refer to Jacobs v. Morange, 47 N. Y. 57, which involved a point similar to that in this case; that is, a reversal by the Court of Appeals of a decision of the inferior court upon which the parties had acted. The court sustained the same doctrine laid down by Chancellor Kent in Lyon v. Richmond, 2 Johns. Ch. 51, 60: "A subsequent decision of'a higher court in a different case, giving a different exposition of a point of law from the one declared and known when a settlement between parties takes place, cannot have a retrospective effect and overturn such settlement.”
This is not properly a question of estoppel. It is rather the same doctrine by which a party, who has voluntarily settled with another a disputed claim, shall not be allowed to open that settlement, on the ground that he might have done better for himself. “ Compromises are to be encouraged because they promote peace; and when there is no fraud, and the parties meet on equal terms and adjust their differences, the court will not overlook the compromise.” Farmers’ Bank of Amsterdam v. Blair, 44 Barb. 641.
Some cases cited by the appellant are thought to be in conflict with these principles.
In Sanford v. Sanford, Ct. App. Mss. (2d time), the husband had lent money and taken a note to the order of himself and wife, jointly. It was held that this was a gift to the wife, if it remained unpaid in the hands Ox the husband at his death, and she *506survived. When a committee oí the husband’s estate was appointed, she handed the note to the committee. That, of course, did not preclude her from claiming it after his death. For in his life-time it was rightfully in his possession. Again,' after his death, she handed it to the appraisers of his estate, as a part thereof, and it was so inventoried ; but the appraisers were not parties making a claim to the ownership of a note.
She adjusted no controversy with them, and could have adjusted none. Neither of these transactions partake in the least of a claim to ownership, inconsistent with her title, and of a surrender in voluntary compliance with such claim.
Westerlo v. De Witt, 36 N. Y. 340, was a case where the plaintiff, a lady, having in her possession a piece of property, which had belonged to the testatrix, consulted the defendant, who was the executor and also a lawyer ; was advised by him that the property belonged to the estate, and therefore gave it up. The parties were' not on an equal footing. The plaintiff did not act on her own opinion, or on that of independent counsel. She accepted the advice of the opposing claimant. By giving advice he stood in a confidential relation to her. No such settlement of a dispute could stand, if questioned.
The case of Pitcher v. Plank Road Co., 10 Barb. 436, was where an infant made a compromise of a penalty to which it was claimed he was liable. An infant could not (except by consent of the court) legally compromise or settle a claim. Therefore, that case is not in point.
There is not, so far as I see, any proof in the present case that there was a mistake of law or of fact. And certainly if the plaintiff knew all of the facts, and understood their legal effect, he' ought not to recover back property which he voluntarily gave up.
The judgment appealed from should be affirmed.